Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 1 of 23 PageID #: 1294




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

   D&J INVESTMENTS OF CENLA,                 CIVIL DOCKET NO. 1:20-CV-01174
   LLC, ET AL

   VERSUS                                    JUDGE DAVID C. JOSEPH

   BAKER HUGHES A GE COMPANY,                MAGISTRATE JUDGE JOSEPH H.L.
   LLC, ET AL                                PEREZ-MONTES

                     MEMORANDUM ORDER AND INJUCTION

         Before the Court is a CONSOLIDATED MOTION FOR INJUNCTION AGAINST STATE

   COURT PROCEEDINGS AND MOTION TO ENTER PARTIAL FINAL JUDGMENT UNDER RULE

   54(B) (collectively, the “Motions”) filed by Defendant, Halliburton Energy Services,

   Inc. (“Halliburton”). [Doc. 106]. Defendants Stantec Consulting Services, Inc.

   (“Stantec”), GHD Services, Inc. (“GHD”), and Dresser, LLC; Dresser RE, LLC; Baker

   Hughes, a GE Company, LLC (now known as Baker Hughes Holdings LLC); Baker

   Hughes Energy Services, LLC; and GE Oil & Gas, LLC (now known as Baker Hughes

   Energy Services, LLC) (collectively, “Dresser”) have joined in Halliburton’s Motions.

   [Docs. 111, 113, 115]. The Court heard oral argument on the Motions on July 1, 2021.

   For the following reasons, the Motions are GRANTED.

                          FACTUAL AND PROCEDURAL HISTORY

         This litigation arises from alleged property damage and personal injury

   sustained by landowners near a now-closed industrial valve manufacturing facility

   in Pineville, Louisiana (the “Dresser Facility”) stemming from contamination caused

   by its operations. [Docs. 1-1, 105]. In sum, Plaintiffs contend that for the



                                            1
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 2 of 23 PageID #: 1295




   approximately 50 years during which the Dresser Facility was operational, the

   company improperly disposed of solvents, cutting oils, acids, and caustics – thereby

   causing groundwater and soil contamination to Plaintiffs’ respective properties. [Id.].

         A general chronology of the events prefacing Plaintiffs’ discovery of their

   potential claims is as follows. In late 2011, Dresser discovered elevated levels of

   hydrocarbons (“TPH”) in the groundwater adjacent to the Dresser Facility and

   notified the Louisiana Department of Environmental Quality (“DEQ”) in early 2012.

   [Docs. 1-1, 33-1]. In response to this notification, the DEQ instructed Dresser to

   submit an investigation work plan in compliance with the DEQ’s Risk

   Evaluation/Corrective Action Program (“RECAP”). [Docs. 1-1, 33-2]. The DEQ

   subsequently accepted Dresser’s proposed work plan and directed Dresser to initiate

   an investigation into the scope and nature of the potential contamination in

   accordance with the RECAP plan’s specifications. [Docs. 1-1, 33-5].

         Based on Dresser’s preliminary findings, the geographical scope of the

   investigation was later broadened to a larger area that may have been impacted by

   contamination. [Id.]. In light of this expanded scope, Dresser submitted a revised

   investigation work plan and continued to comply with the DEQ’s instructions and

   proposals over the next several years. [Docs. 1-1, 33-6]. On January 8, 2020, the DEQ

   notified property owners and residents in affected areas of the groundwater and soil

   contamination emanating from the Dresser Facility. [Docs. 1-1, 33-9]. Generally, the

   DEQ’s notice explained that Dresser, as owner of the facility, bears the responsibility

   of investigating the contamination, described the results of Dresser’s preliminary

   investigations, and outlined Dresser’s proposed remediation process. [Id.].

                                             2
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 3 of 23 PageID #: 1296




          I.     The Lawsuit

          On July 30, 2020, Plaintiffs filed the instant matter (the “Lawsuit”) in the 35th

   Judicial District Court, Grant Parish, Louisiana (“35th JDC”) against nine

   defendants: (i) Baker Hughes, a GE Company; (ii) Baker Hughes Energy Services

   LLC; (iii) Dresser, Inc.; (iv) Dresser RE, LLC; (v) GE Oil & Gas, LLC; (vi) Halliburton;

   (vii) GHD; (viii) Stantec; and (ix) the DEQ. 1 [Doc. 1-1]. The action was removed to

   this Court on September 10, 2020, based on diversity subject matter jurisdiction

   under 28 U.S.C. § 1332. [Doc. 1].

          Plaintiffs subsequently filed a Motion for Remand, arguing that the presence

   of the DEQ in the litigation precludes federal diversity jurisdiction, among other

   reasons. [Doc. 21]. See Allen v. C & H Distributors, L.L.C., 813 F.3d 566, 571 (5th Cir.

   2015) (“Ordinarily ‘[i]n an action where a state is a party, there can be no federal

   jurisdiction on the basis of diversity of citizenship because a state is not a citizen for

   purposes of diversity jurisdiction.’ ”). Defendants responded to the Motion for

   Remand, 2 urging that the Court maintain diversity jurisdiction because Plaintiffs

   had fraudulently joined the DEQ as a defendant. [Docs. 33, 34, 35].

          In its Memorandum Ruling issued on November 18, 2020 (the “Nov. 18th

   Order”), the Court agreed with Defendants that the Plaintiffs had fraudulently joined

   the DEQ as a defendant. [Doc. 49]. In reaching its conclusion, the Court conducted a



   1      The DEQ is an agency of the State of Louisiana and, thus, an “arm of the state” for
   purposes of the Court’s analysis. See generally Corn v. Mississippi Dep't of Pub. Safety, 954
   F.3d 268, 273 (5th Cir. 2020).

   2     The DEQ never made an appearance in this litigation and, as such, did not join in
   Defendants’ Response to the Motion for Remand.

                                                3
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 4 of 23 PageID #: 1297




   fraudulent joinder analysis – therein employing a Federal Rule of Civil Procedure

   12(b) inquiry into whether the “complaint…contain[s] sufficient factual matter,

   accepted as true, to state a claim to relief that is plausible on its face.” 3 See Waste

   Mgmt., Inc. v. AIG Specialty Ins. Co., 974 F.3d 528, 533 (5th Cir. 2020) (quoting

   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).

          The Court ultimately concluded that Plaintiffs failed to state a claim for which

   relief could be granted against the DEQ, holding, in essence, that: (i) there is no

   cognizable cause of action under Louisiana law against the DEQ for contamination

   caused by private industry and (ii) Louisiana tort law does not create a “specific duty

   on the part of the DEQ to inform [landowners] of reported contamination within a

   particular timeframe or to otherwise oversee remediation in any particular manner.”

   [Id.]. Instead, the Court found that Louisiana’s statutory scheme allows for a party

   seeking to challenge DEQ action or inaction to pursue recourse through certain

   administrative procedures set forth in Louisiana Revised Statutes 30:2050.1. [Id.]. 4


   3       “A non-diverse defendant is improperly joined if there was actual fraud in the pleading
   of jurisdictional facts or the plaintiff cannot establish a cause of action against the non-
   diverse defendant.” Waste Mgmt., Inc. v. AIG Specialty Ins. Co., 974 F.3d 528, 533 (5th Cir.
   2020). This case involves the latter form of fraudulent joinder, as Defendants did not allege
   actual fraud in the pleadings.

   4       The Court acknowledges that its holding resolved a matter of first impression in this
   District and that the underlying legal issues have yet to be squarely addressed by the
   Louisiana Supreme Court or the United States Fifth Circuit Court of Appeals. This holding,
   however, is in accord with the context of Louisiana's statutory scheme establishing the DEQ,
   the plain text of Louisiana Revised Statutes § 30:2271(A)(4) (stating, in relevant part, that
   “[t]he state cannot and should not bear the costs associated with a private profit making
   venture”), as well as similar holdings by courts in the Eastern District of Louisiana and the
   Middle District of Louisiana. See, Butler v. Denka Performance Elastomer LLC, CV 18-6685,
   2019 WL 1160814, at *6 (E.D. La. Mar. 13, 2019), appeal dismissed, 806 Fed. App’x. 271 (5th
   Cir. 2020) (“To seek damages from the state for exposure to emissions from a private
   defendant's manufacturing facility ventures into absurdity."); Landry v. Laney Directional
   Drilling Co., CIV.A. 09-615-JVPSCR, 2009 WL 3833831, at *4 (M.D. La. Nov. 16, 2009)

                                                 4
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 5 of 23 PageID #: 1298




          Because Plaintiffs failed to establish a cognizable basis of recovery against the

   DEQ, the Court dismissed the DEQ from the Lawsuit without prejudice. 5 [Id.]. See

   Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016). Finding that complete

   diversity existed among the remaining properly joined parties, the Court denied the

   Motion for Remand. [Id.].

          The Lawsuit is one of twelve related cases pending before the Court. 6

   Currently, all parties in the twelve related cases are engaged in a pre-certification

   discovery period in accordance with this Court’s Order [Doc. 90] to explore the

   potential for class certification. As of this filing, the DEQ remains a defendant in four

   of the pending related matters.



   (stating that “[i]mposing a duty on DEQ to bear the cost of testing and remediating sites upon
   which material has been allegedly deposited from a private drilling company would clearly
   be contrary to the policy set forth by the statute” where the plaintiffs sued the DEQ for
   negligently testing hazardous material and failing to properly remediate it).

   5      The Court originally dismissed the claims against the DEQ with prejudice. [Doc. 49].
   However, upon reconsideration, the Court amended its Nov. 18th Order to dismiss the DEQ
   without prejudice. See Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818
   F.3d 193, 210 (5th Cir. 2016) (“[T]he only ground for dismissing any improperly joined,
   nondiverse party is lack of subject matter jurisdiction …. Therefore, the dismissal of a
   nondiverse party over whom the court does not have jurisdiction must be a dismissal without
   prejudice in every instance.”).

   6      See Alexander v. Dresser, LLC, No. 1:21-cv-00161-DCJ-JPM (W.D. La. Dec. 30, 2020);
   Barnes v. Dresser, LLC, No. 1:21-cv-00024-DCJ-JPM (W.D. La. Jan. 6, 2021); Barrett v.
   Dresser, LLC, No. 1:20-cv-01346-DCJ-JPM (W.D. La. Oct. 16, 2021); Cook v. Dresser, LLC,
   No. 1:21-cv-00696-DDD-JPM (W.D. La. March 1, 2021); D&J Investments of Cenla, LLC v.
   Baker Hughes, a GE Co., LLC, No. 1:20-cv-01174-DCJ-JPM (W.D. La. July 31, 2020);
   Epperson v. Dresser, LLC, No. 1:21-cv-00155-DCJ-JPM (W.D. La. Dec. 30, 2020); Hyatt v.
   Baker Hughes Holdings LLC, No. 1:20-cv-01460-DCJ-JPM (W.D. La. Sept. 25, 2020); Jacques
   v. Baker Hughes, a GE Co., LLC, No. 1:21-cv-00315-DCJ-JPM (W.D. La. Jan. 7, 2021);
   LeBlanc v. Baker Hughes, a GE Co., LLC, No. 1:21-cv-00142-DCJ-JPM (Dec. 30, 2020); Perry
   v. Baker Hughes, a GE Co., LLC, No. 1:20-cv-01293-DCJ-JPM (W.D. La. Aug. 21, 2020);
   Stalnaker v. Baker Hughes, a GE Co., LLC, No. 1:20-cv-01292-DCJ-JPM (W.D. La. Aug. 4,
   2020); Wahlder v. Baker Hughes, Inc., No. 1:20-cv-00631-DCJ-JPM (May 8, 2020).


                                                 5
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 6 of 23 PageID #: 1299




          II.    The State Court Declaratory Judgment Action

          On March 22, 2021, Michael Guillory (“Guillory”) – a plaintiff in the Lawsuit –

   filed a Petition for Declaratory Judgment (the “Declaratory Judgment Action”)

   against the DEQ in the 19th Judicial District Court, Parish of East Baton Rouge, State

   of Louisiana (“19th JDC”), 7 to collaterally challenge the legal conclusions underlying

   this Court’s dismissal of the DEQ in its Nov. 18th Order. 8 [Doc. 106-2]. In the

   Declaratory Judgment Action, Guillory requests that the state court grant a

   declaratory judgment against the DEQ stating that: (i) the DEQ “owes a duty to

   provide timely notice to [Guillory] and similarly situated members of the public likely

   to be adversely affected by contamination that poses a significant risk of adverse

   health effects” and (ii) Guillory “has a cause of action against [DEQ] arising from its

   failure to comply with the provisions of La. Admin Code. tit. 33, Pt I, §§ 101-109.”

   [Doc. 125-1, Plaintiff’s Exhibit 1]. The cited sections of the Louisiana Administrative

   Code, essentially, delineate the procedures established by the DEQ for notifying the

   public of contamination. See La. Admin Code. tit. 33, Pt I, §§ 101-109.

          On May 26, 2021, the DEQ filed peremptory exceptions of no cause of action

   and lack of subject matter jurisdiction and, alternatively, a motion to stay pending


   7      The Declaratory Judgment Action is docket number C-705981 in the 19th JDC.

   8       The Petition for Declaratory Judgment was amended on April 21, 2021, to: (i) add
   Patrick Keith (“Keith”) as a plaintiff; (ii) name the Louisiana Department of Natural
   Resources (“DNR”) as a defendant; and (iii) request the court to grant a declaratory judgment
   declaring that the DNR owes a duty to timely notify Keith and similarly situated members
   of the public of contamination posing a significant risk of adverse health effects. [Doc. 125-1,
   Plaintiff’s Exhibit 1]. As Keith’s claims against the DNR are stated separately from Guillory’s
   claims against the DEQ, the Court’s injunction stated herein is applicable only to Guillory’s
   claims against the DEQ.


                                                  6
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 7 of 23 PageID #: 1300




   the outcome of the Lawsuit. [Doc. 127-1 p. 109]. 9 A hearing in the 19th JDC on the

   two exceptions and motion to stay is currently set for August 16, 2021. [Id. p. 111].

          III.   The Instant Consolidated Motion for Injunction Against State
                 Court Proceedings and Motion to Enter Partial Final Judgment
                 Under Rule 54(b)

          In response to the Declaratory Judgment Action brought in the 19th JDC,

   Halliburton filed the subject CONSOLIDATED MOTION FOR INJUNCTION AGAINST STATE

   COURT PROCEEDINGS AND MOTION TO ENTER PARTIAL FINAL JUDGMENT UNDER RULE

   54(B) on May 21, 2021, requesting the Court to: (i) enjoin the Declaratory Judgment

   Action and (ii) certify the Court’s dismissal of the DEQ in the Nov. 18th Order as a

   final judgment. [Doc. 106]. Plaintiffs opposed the Motions on June 9, 2021 [Doc. 118],

   to which Halliburton replied on June 14, 2021 [Doc. 120]. Following the hearing on

   the Motions, the Court ordered the parties to submit supplemental briefing on the

   status and potential implications of the Declaratory Judgment Action [Docs. 126, 128]

   and took the Motions under advisement.

          The Motions allege that Guillory’s Declaratory Judgment Action is an attempt

   to re-litigate issues already decided by the Court in its Nov. 18th Order; specifically,

   the Court’s holding that Louisiana tort law does not provide a cause of action against

   the DEQ for contamination caused by private industry, nor does it create a specific

   duty on the part of the DEQ to inform landowners of reported contamination within

   a particular timeframe or to otherwise oversee remediation in a particular manner.


   9      A peremptory exception of no cause of action under the Louisiana Code of Civil
   Procedure is the functional equivalent of a Rule 12(b)(6) motion to dismiss under the Federal
   Rules of Civil Procedure. Resolution Tr. Corp. v. U.S. Fid. & Guar. Co., 27 F.3d 122, 125 (5th
   Cir. 1994).


                                                 7
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 8 of 23 PageID #: 1301




   [Doc. 106-1]. 10 Accordingly, the movants suggest that Guillory’s state court filing is

   an inappropriate collateral attack on the Court’s ruling and that the Court should

   therefore enjoin the Declaratory Judgment Action based on the doctrine of collateral

   estoppel. Halliburton further requests the Court to grant a partial final judgment

   under Rule 54(b) to create an avenue for Plaintiffs to immediately appeal the

   dismissal of the DEQ in the Nov. 18th Order. [Id.]. Because under these facts

   Defendants’ request for an injunction is dependent, in part, on the existence of a final

   judgment, the Court will first address the Rule 54(b) motion.

                                          DISCUSSION

   I.     Motion to Enter Partial Final Judgment Under Rule 54(b)

          a.     Legal Standard

          28 U.S.C. § 1291 provides that courts of appeals may review only “final

   decisions” of the district courts. Typically, “in a suit against multiple defendants,

   there is no final decision as to one defendant until there is a final decision as to all

   defendants.” Williams v. Seidenbach, 958 F.3d 341, 343 (5th Cir. 2020). Nevertheless,

   Federal Rule of Civil Procedure 54(b) allows a district court to certify an otherwise

   non-final judgment as a final, appealable judgment for purposes of § 1291, stating:

          When an action presents more than one claim for relief—whether as a
          claim, counterclaim, crossclaim, or third-party claim—or when multiple
          parties are involved, the court may direct entry of a final judgment as to

   10     The Court notes that while the Louisiana Administrative Code does set forth
   timeframes for public notification, the application of these timeframes to specific instances
   of contamination is left solely to the discretion of the DEQ. Specifically, the relevant
   administrative provision provides that public notification of contamination is to be issued
   when “reasonably determined by [the DEQ] to be appropriate in accordance with the
   considerations identified in this Chapter…to persons whom the [DEQ] reasonably
   determines are likely to be adversely affected by the release [of hazardous substances or
   pollutants].” La. Admin Code. tit. 33, Pt I, § 109.

                                                8
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 9 of 23 PageID #: 1302




         one or more, but fewer than all, claims or parties only if the court
         expressly determines that there is no just reason for delay. Otherwise,
         any order or other decision, however designated, that adjudicates fewer
         than all the claims or the rights and liabilities of fewer than all the
         parties does not end the action as to any of the claims or parties and may
         be revised at any time before the entry of a judgment adjudicating all
         the claims and all the parties' rights and liabilities.

   Thus, “Rule 54(b) authorizes the district court to make immediately appealable a

   judgment that disposes, with finality, of one or more (but not all) claims, even though

   other claims remain pending in the district court so that the suit as a whole has not

   been finally disposed of by that court.” Williams, 958 F.3d at 348.

         Rule 54(b) “reflects a balancing of two policies: avoiding the ‘danger of hardship

   or injustice through delay which would be alleviated by immediate appeal’ and

   ‘avoid[ing] piecemeal appeals.’ ” Eldredge v. Martin Marietta Corp., 207 F.3d 737, 740

   (5th Cir. 2000). Certification under Rule 54(b) is reserved for the sound discretion of

   the district judge and is reviewed under an abuse of discretion standard. F.D.I.C. v.

   McFarland, 05-30377, 2008 WL 162882, at *2 (5th Cir. Jan. 16, 2008).

         b.     Law and Analysis

         Both Plaintiffs and Halliburton agree that the Court’s dismissal of the DEQ

   from the Lawsuit does not constitute a “final decision” under § 1291. Accordingly, the

   Nov. 18th Order must be certified, in part, as a final judgment as a prerequisite to the

   Fifth Circuit having jurisdiction to review the DEQ’s dismissal. See Williams, 958

   F.3d at 343 (“[I]n a suit against multiple defendants, there is no final decision as to

   one defendant until there is a final decision as to all defendants” absent a Rule 54(b)

   order to the contrary.). Plaintiffs oppose a Rule 54(b) certification, maintaining that

   even if they were to appeal the Nov. 18th Order, the Fifth Circuit would still hold the

                                              9
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 10 of 23 PageID #: 1303




   discretion as to whether to certify the legal issues underlying the DEQ’s dismissal to

   the Louisiana Supreme Court. [Doc. 128]. Halliburton counters that a partial Rule

   54(b) certification would safeguard the rights of all parties to this litigation and avert

   a waste of judicial resources. [Docs. 106-1, 126].

         Because the Lawsuit involves multiple parties and claims for relief, the DEQ’s

   dismissal may be certified as a final decision under Rule 54(b), provided the Court

   expressly determines that there is no just reason for delay. Here, the Court concludes

   that there is no just reason for delaying entry of a partial final judgment of the Nov.

   18th Order, thereby permitting Plaintiffs to appeal the Court’s holding that the DEQ

   was fraudulently joined.

         Absent certification, this case will proceed to trial without the DEQ’s presence

   as a defendant. A certification of the DEQ’s dismissal as a final judgment avoids the

   hardship and injustice of a later remand or retrial if, upon appeal, the DEQ is

   ultimately found to have been properly joined as a defendant. See Larroquette v.

   Cardinal Health 200, Inc., CIV.A. 04-0117, 2004 WL 3132961, at *1 (E.D. La. Dec.

   10, 2004), aff'd, 466 F.3d 373 (5th Cir. 2006) (finding no just reason for delaying entry

   of a final judgment against the defendant to allow plaintiff to appeal the court's

   decision that the defendant was fraudulently joined “to avoid the hardship and

   injustice of a potentially needless retrial if the defendant is found not to have been

   fraudulently joined”). Additionally, a Rule 54(b) certification of the DEQ’s dismissal

   would not offend the well-settled federal policy against piecemeal appeals because

   the Nov. 18th Order completely disposed of Plaintiffs’ claims against the DEQ. See




                                              10
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 11 of 23 PageID #: 1304




   Tetra Techs., Inc. v. Cont'l Ins. Co., 755 F.3d 222, 230 (5th Cir. 2014) (a court disposes

   of a “claim” for Rule 54(b) purposes when it makes an express holding as to liability).

         The Court finds it notable that Plaintiffs chose not to move the Court for a Rule

   54(b) certification of the DEQ’s dismissal and now oppose Defendants’ motion for

   certification. Federal procedural law provides that a party aggrieved by an

   unfavorable judgment in this district may seek review in the United States Fifth

   Circuit Court of Appeals. The Fifth Circuit may then, in its discretion, choose to

   certify any relevant state law issues to the Louisiana Supreme Court. Despite

   Plaintiffs’ opposition, given the nature of the Court’s holding in its Nov. 18th Order

   and its critical impact on the jurisdiction of this Lawsuit and the numerous related

   matters, the Court deems it appropriate to provide Plaintiffs a legitimate avenue to

   pursue appellate review of the DEQ’s dismissal without undue interruption of the

   progression of this matter. Accordingly, the Court herein enters a final judgment

   pursuant to Rule 54(b) as to its dismissal of the DEQ in the Nov. 18th Order.

   II.   Motion for Injunction Against State Court Proceedings

         Next, Defendants urge that the doctrine of collateral estoppel warrants an

   injunction of Guillory’s Declaratory Judgment Action in the 19th JDC. In general

   terms, Defendants contend that, because Guillory requests that the 19th JDC render

   judgment on issues of law that this Court decided in its Nov. 18th Order, Plaintiff

   Guillory should be precluded from proceeding in the Declaratory Judgment Action.

   For the following reasons, the Court grants the requested injunction based on the

   doctrine of collateral estoppel and, as an independent ground, because there is clear




                                              11
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 12 of 23 PageID #: 1305




   evidence that Plaintiffs’ counsel filed the Declaratory Judgment Action for the

   express purpose of subverting this Court’s jurisdiction.

         a.     Legal Standard

         The All Writs Act authorizes federal courts to “issue all writs necessary or

   appropriate in aid of their respective jurisdictions and agreeable to the usages and

   principles of law.” 28 U.S.C. § 1651. This broad grant of authority is tempered by the

   Anti-Injunction Act, which generally prohibits federal court from enjoining state

   proceedings unless the injunction falls into one of three exceptions: (i) it is expressly

   authorized by an Act of Congress; (ii) it is necessary in aid of jurisdiction; (3) it is

   necessary to protect or effectuate judgments. 28 U.S.C. § 2283.

         The purpose of the Anti-Injunction Act is to “forestall[] the inevitable friction

   between the state and federal courts that ensues from the injunction of state judicial

   proceedings by a federal court.” J.R. Clearwater Inc. v. Ashland Chem. Co., 93 F.3d

   176, 178 (5th Cir. 1996) (quoting Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 146,

   108 S.Ct. 1684, 100 L.Ed.2d 127 (1988)). Consequently, federal courts must be

   cautious about infringing on the legitimate exercise of state judicial power. State of

   Tex. v. United States, 837 F.2d 184, 186 (5th Cir. 1988). Any doubts concerning the

   “propriety of a federal injunction ... should be resolved in favor of permitting the state

   courts to proceed...” Aptim Corp. v. McCall, 888 F.3d 129, 143 (5th Cir. 2018).

         b.     Collateral Estoppel

         Halliburton posits that the Court has authority to enjoin the Declaratory

   Judgment Action pursuant to the doctrine of collateral estoppel, which falls under

   the third exception to the Anti-Injunction Act, commonly referred to as the

                                              12
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 13 of 23 PageID #: 1306




   “relitigation exception.” The relitigation exception “was designed to permit a federal

   court to prevent state litigation of an issue that previously was presented to and

   decided by the federal court.” Id. In this regard, the relitigation exception is “founded

   in the well-recognized concepts of res judicata and collateral estoppel.” Id. (quoting

   Chick Kam Choo, 486 U.S. at 147). 11

          Collateral estoppel, or “issue preclusion,” precludes “a party from litigating an

   issue it previously ‘litigated and lost’ in another action.” Hacienda Records, L.P. v.

   Ramos, 718 Fed. App’x. 223, 228 (5th Cir. 2018) (citing Parklane Hosiery Co., Inc. v.

   Shore, 439 U.S. 322, 327, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979)); Duffy & McGovern

   Accommodation Servs. v. QCI Marine Offshore, Inc., 448 F.3d 825, 829 (5th Cir. 2006).

   “Moreover, the doctrine of collateral estoppel applies when a ‘previously litigated

   issue of law or fact’ is: (i) ‘identical to the present issue,’ (ii) ‘actually litigated,’ (3)

   ‘necessary to a final judgment,’ and (4) ‘reviewed under the same standard as the

   present issue.’ ” City of Alexandria v. Davidson, CIV.A. 14-0723, 2014 WL 2891438,

   at *4 (W.D. La. June 25, 2014) (quoting Duffy, 448 F.3d at 830).

          Plaintiffs counter that an injunction of the Declaratory Judgment Action based

   on collateral estoppel is not appropriate, contending that: (i) the elements of collateral

   estoppel are not met under these facts and (ii) collateral estoppel does not apply to

   pure questions of law. The Court addresses both arguments in turn.




   11    Here, the doctrine of res judicata does not apply because the Court’s Nov. 18th Order
   was jurisdictional and, accordingly, did not render a final judgment on the merits of the
   DEQ’s dismissal. See Vines v. Univ. of Louisiana at Monroe, 398 F.3d 700, 705 (5th Cir. 2005)
   (among other prerequisites, “the prior action must have concluded with a final judgment on
   the merits” in order for the relitigation exception under res judicata to apply).

                                                13
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 14 of 23 PageID #: 1307




                i.     Elements of Collateral Estoppel

         Plaintiffs’ principal argument against the application of collateral estoppel to

   these facts focuses on the third element, or whether the issue of law is “necessary to

   a final judgment.” See id. Because the DEQ’s dismissal is not, to date, appealable as

   of right, Plaintiffs argue that the two subject issues of law decided by the Court in

   the Nov. 18th Order were not necessary to a final judgment. See Harvey Specialty &

   Supply, Inc. v. Anson Flowline Equip. Inc., 434 F.3d 320, 323–24 (5th Cir. 2005) (“[A]n

   order that ‘is not a final judgment, and therefore is not appealable as a matter of right

   ... lacks sufficient finality to be entitled to preclusive effect’ under the relitigation

   exception.”) (quoting J.R. Clearwater Inc. v. Ashland Chem. Co., 93 F.3d 176, 179 (5th

   Cir. 1996)). Thus, Plaintiffs maintain that the third element fails because the two

   relevant issues decided in the Nov. 18th Order were interlocutory in nature.

         Because, as discussed above, the Count contemporaneously herewith certifies

   the Nov. 18th Order under Rule 54(b) as to its dismissal of the DEQ, the third element

   of collateral estoppel is met. See Williams v. Seidenbach, 958 F.3d 341, 348 (5th Cir.

   2020) (“Rule 54(b) authorizes the district court to make immediately appealable a

   judgment that disposes, with finality, of one or more (but not all) claims, even though

   other claims remain pending in the district court so that the suit as a whole has not

   been finally disposed of by that court.”).

         The Court finds that the remainder of the collateral estoppel elements are

   likewise satisfied. As to the first element, the Court held in the Nov. 18th Order that

   there is no cognizable cause of action under Louisiana law against the DEQ for

   contamination caused by private industry, nor does Louisiana tort law create a duty

                                                14
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 15 of 23 PageID #: 1308




   on the part of the DEQ to notify landowners within a particular timeframe or oversee

   remediation in a particular manner. [Doc. 49]. In the Declaratory Judgment Action,

   Guillory requests the 19th JDC to make the following two declarations: (i) the DEQ

   “owes a duty to provide timely notice to [Guillory] and similarly situated members of

   the public likely to be adversely affected by contamination that poses a significant

   risk of adverse health effects” and (ii) Guillory “has a cause of action against [DEQ]

   arising from its failure to comply with the provisions of La. Admin Code. Tit. 33, Pt

   I, §§ 101-109.” [Doc. 125-1, Plaintiff’s Exhibit 1]. Because the two issues of law raised

   by Guillory in the Declaratory Judgment Action are the same as those decided in the

   Nov. 18th Order, the first element is met.

         With respect to the second element, “[t]he requirement that an issue be

   ‘actually litigated’ for collateral estoppel purposes simply requires that the issue is

   raised, contested by the parties, submitted for determination by the court, and

   determined.” In re Keaty, 397 F.3d 264, 272 (5th Cir. 2005). Because the two subject

   issues of law were raised, contested, briefed by the parties, and adjudicated by the

   Court in the Nov. 18th Order, the second element is likewise satisfied.

         Finally, the fourth element is present here because the two issues of law in the

   Declaratory Judgment Action are subject to the same legal standard that the Court

   applied in the Nov. 18th Order. “A peremptory exception of no cause of action under

   the Louisiana Code of Civil Procedure is the equivalent of a Rule 12(b)(6) motion to

   dismiss under the Federal Rules of Civil Procedure.” Resolution Tr. Corp. v. U.S. Fid.

   & Guar. Co., 27 F.3d 122, 125 (5th Cir. 1994). Therefore, in adjudicating the DEQ’s

   peremptory exception of no cause of action, the 19th JDC would look to relevant

                                                15
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 16 of 23 PageID #: 1309




   Louisiana law and jurisprudence to determine if the Petition for Declaratory

   Judgment contains sufficient factual allegations, accepted as true, to state a plausible

   cause of action – the exact exercise the Court undertook in employing its Rule 12(b)(6)

   analysis in the Nov. 18th Order. See Lowther v. Town of Bastrop, 2020-01231, p. 2 (La.

   5/13/21) (“An exception of no cause of action tests the legal sufficiency of the petition

   by determining whether the law affords a remedy on the facts alleged…All well-

   pleaded allegations of fact are accepted as true and correct…”) (internal citations

   omitted).

          Accordingly, the Court concludes that the relitigation exception to the Anti-

   Injunction Act is applicable under these circumstances. In order to protect and

   effectuate its judgment dismissing the DEQ from the Lawsuit, an injunction of

   Guillory’s claims against the DEQ in the Declaratory Judgment Action is warranted.

                 ii.    Application of Collateral Estoppel to Pure Questions of Law

          Plaintiffs also argue that collateral estoppel does not apply to pure questions

   of law such as those decided in the Nov. 18th Order and now raised in the Declaratory

   Judgment Action. Because the Court rendered judgment on the subject issues of law

   for jurisdictional purposes, rather than to the merits of Plaintiffs’ claims, Plaintiffs

   contend that collateral estoppel cannot serve as a ground for the injunctive relief

   sought. 12




   12     In addition to this argument, Plaintiffs also maintain that the Eleventh Amendment
   bars the application of issue preclusion. [Docs. 118, 128]. However, Plaintiffs cite no direct
   authority for this proposition nor does the Court find any support for this assertion.

                                                16
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 17 of 23 PageID #: 1310




         In support of this position, Plaintiffs rely on part of a footnote in Gruver v.

   Louisiana Board of Supervisors for Louisiana State University Agricultural and

   Mechanical College, which states that “a reason why issue preclusion does not

   typically apply to pure questions of law is that the more flexible doctrine of stare

   decisis provides enough stability and protection against unnecessary litigation

   burdens.” 959 F.3d 178, 182 n. 3 (5th Cir. 2020). Plaintiffs’ citation to this footnote,

   however, is misleading.

         In Gruver, the defendant, Louisiana State University (LSU), sought to invoke

   Eleventh Amendment immunity against the plaintiffs’ Title IX claim. Id. at 180. The

   plaintiffs argued that collateral estoppel precluded LSU from raising Eleventh

   Amendment immunity as defense because LSU unsuccessfully asserted it in an

   unrelated case two decades previously. Id.; see also Pederson v. Louisiana State

   University, 213 F.3d 858, 876 (5th Cir. 2000) (holding that LSU waived Eleventh

   Amendment immunity by accepting federal funds under Title IX).

         The Fifth Circuit addressed the Plaintiffs’ argument in the following footnote

   on which Plaintiffs in the Lawsuit rely:

         We thus need not address the [plaintiffs’] contention that preclusion
         bars LSU from relitigating the Eleventh Amendment issue it lost in
         Pederson. While Eleventh Amendment immunity is a jurisdictional
         matter, preclusion is not. Indeed, a reason why issue preclusion does not
         typically apply to pure questions of law is that the more flexible doctrine
         of stare decisis provides enough stability and protection against
         unnecessary litigation burdens.

   Gruver, 959 F.3d at 182 n. 3 (internal citations omitted). Hence, in general, parties

   are free to re-litigate questions of law in subsequent, unrelated lawsuits. However,

   the principle of stare decisis alone does not protect against the hardship and injustice

                                              17
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 18 of 23 PageID #: 1311




   of the same parties relitigating issues of law or fact that have been conclusively

   determined between them in a previous proceeding. See Petro-Hunt, L.L.C. v. United

   States, 365 F.3d 385, 396 (5th Cir. 2004) (“Collateral estoppel prevents parties from

   re-litigating the same issues conclusively determined between them in a previous

   action.”).

          Unlike the circumstances in Gruver, the Lawsuit and the Declaratory

   Judgment Action involve the same parties, claims, and controlling legal principles.

   Because the two actions are not unrelated and all components of collateral estoppel

   are met, the Court finds that Guillory may be enjoined from re-litigating the issues

   of law raised in the Declaratory Judgment Action.

          c.    Clear Evidence of Plaintiffs’ Intent to Subvert Removal

          Though not briefed by the parties, the first exception to the Anti-Injunction

   Act, i.e, where the injunction is “expressly authorized by an Act of Congress,” provides

   an independent basis for the Court to enjoin the Declaratory Judgment Action.

   Section 1446(d) of the general removal statute “has long been recognized as one of the

   statutory exceptions to [the Anti–Injunction Act].” Fulford v. Transp. Servs. Co., 412

   F.3d 609, 612 (5th Cir. 2005). Pursuant to Section 1446(d), once a case is removed to

   federal court, “the State court shall proceed no further unless and until the case is

   remanded.” 28 U.S.C. § 1446(d).

          Section 1446(d) authorizes a federal court to which a case is removed to stay

   all subsequent state court proceedings in the removed suit. Further, “[a]lthough the

   removal statute only commands the state court to stay the case that was actually

   removed, it has been interpreted to authorize courts to enjoin later filed state cases.”

                                             18
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 19 of 23 PageID #: 1312




   Ayala v. Gabriel Bldg. Supply, CV 12-577, 2012 WL 12990575, at *3 (E.D. La. Nov.

   7, 2012) (quoting Kansas Pub. Emps. Ret. Sys. v. Reimer & Kroger Assocs., Inc., 77

   F.3d 1063, 1069 (8th Cir. 1996)). Under Fifth Circuit precedent, “where a district

   court finds that a second suit filed in state court is an attempt to subvert the purposes

   of the removal statute, it is justified and authorized by [Section 1446(d)] in enjoining

   the proceedings in the state court.” Frith v. Blazon-Flexible Flyer, Inc., 512 F.2d 899

   (5th Cir. 1975); see also Fulford v. Transp. Servs. Co., 412 F.3d 609 (5th Cir. 2005);

   Matthews v. Stolier, CV 13-6638, 2016 WL 4180868 (E.D. La. Aug. 8, 2016).

          Here, Plaintiffs’ case was properly removed from state court to federal court on

   the basis of diversity jurisdiction. See 28 U.S.C. §§ 1441, 1446; [Doc. 1]. Plaintiffs then

   moved to remand the action, which this Court denied based on its determination that

   Plaintiffs had fraudulently joined the DEQ as a defendant. [Doc. 49]. In so finding,

   the Court analyzed relevant Louisiana law and jurisprudence to determine whether

   Plaintiffs maintained a reasonable basis for recovery against the DEQ, concluding:

          Plaintiffs fail to demonstrate how these statutory and state
          constitutional provisions give rise to a specific duty on the part of the
          DEQ to inform them of reported contamination within a particular
          timeframe or to otherwise oversee remediation in any particular manner
          … Ultimately, the Court concludes that Plaintiffs have not stated a
          cognizable claim against the DEQ.

   [Doc. 49]. Yet, four months later, Guillory filed the Declaratory Judgment Action

   requesting that a different state court issue a declaratory judgment for the purpose

   of undermining the express ruling of this Court as to the plausibility of Plaintiffs’

   claims against the DEQ.




                                               19
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 20 of 23 PageID #: 1313




          To their credit, Plaintiffs’ counsel has been transparent with the Court

   regarding their purpose in bringing the Declaratory Judgment Action. 13 In this

   respect, the ultimate objective of this filing is clear: to force the Court to remand the

   Lawsuit to state court. In a status conference held on March 24, 2021 with Magistrate

   Judge Perez-Montes, counsel stated the following:

          We have filed a dec [sic] action in East Baton Rouge Parish against DEQ,
          asking the Court to declare that DEQ does in fact have a duty to protect
          the public under that regulation. So we anticipate DEQ answering and
          filing a summary judgment. We feel the statute and the regulation is
          very clear. And then depending on the Court's ruling, if the Court
          declares, we will probably be amending DEQ back in and ask Your
          Honor to remand us. So I just wanted to inform the Court that that is
          occurring.

   [Doc. 126-1, March 24, 2021 Joint Status Conference Transcript, 33:23-34:6]

   (emphasis added). Thus, should the 19th JDC grant Guillory a favorable judgment,

   Plaintiffs’ counsel intends to “amend[] [the] DEQ back in” to the Lawsuit and move

   for remand back to the 35th JDC. Moreover, the relief sought by Guillory is

   declaratory judgment rather than damages – further underlining that the

   Declaratory Judgment Action is targeted at defeating the Lawsuit’s lawful removal

   to federal court.




   13     Despite their candor, the Court finds it appropriate to formally caution counsel in this
   Lawsuit and related matters that any further attempt to improperly undermine the authority
   or jurisdiction of this Court may warrant remedial action. The filing of the Declaratory
   Judgment Action in the 19th JDC and the related motion practice in this proceeding has been
   an inexcusable waste of judicial and litigative resources and runs contrary to the interests of
   individual plaintiffs and other landowners near the Dresser facility – each of whom may have
   sustained injury resulting from contamination of their respective properties. Specifically, this
   exercise has stalled the progression of this case by diverting attention and resources away
   from the merits of the Lawsuit and the pre-certification discovery ordered by the Court.

                                                 20
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 21 of 23 PageID #: 1314




          Plaintiffs’ counsel maintains that its intent in filing the Declaratory Judgment

   Action is immaterial. In Plaintiffs’ Post-Hearing Brief concerning this Motion,

   counsel represents:

          Guillory’s motivation in joining the LDEQ in this suit and in filing his
          subsequent state court action is irrelevant. This Court either has
          jurisdiction, or it does not….In briefing and in memoranda, Guillory has
          made no secret of his intent to establish a viable claim against the LDEQ
          in his state court proceeding. Obviously, the success of Guillory’s state
          court declaratory judgment action will potentially impact this Court’s
          jurisdiction.

   [Doc. 128]. Thus, the record in this matter reveals that Plaintiffs’ intent in bringing

   the Declaratory Judgment Action was an attempt to defeat this Court’s removal

   jurisdiction.

          Contrary to the contention of Plaintiffs’ counsel in their Post-Hearing Brief, in

   this Circuit, a plaintiff’s aim or intent in filing a subsequent state court action

   following removal of his prior action is, in fact, of significance to a federal court’s

   decision to issue an injunction under the Anti-Injunction Act. See, e.g., Fulford v.

   Transp. Servs. Co., 412 F.3d 609, 613 (5th Cir. 2005) (noting the Fifth Circuit’s

   holding in a prior case that an injunction was not warranted when “the second suit

   was not brought in an attempt to subvert the purposes of the removal statute and was

   not aimed at defeating federal jurisdiction”) (emphasis added) (quoting Frith v.

   Blazon-Flexible Flyer, Inc., 512 F.2d 899, 900 (5th Cir. 1975)); Matthews v. Stolier,

   CV 13-6638, 2016 WL 4180868, at *4 (E.D. La. Aug. 8, 2016) (“[T]he Court finds that

   the State Action was filed with the intent of subverting the purpose of the removal

   statutes and should be enjoined.”) (emphasis added); Burton v. JPMorgan Chase

   Bank, N.A., 3:19-CV-845-KHJ-LRA, 2020 WL 7427724, at *2 (S.D. Miss. Dec. 18,

                                             21
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 22 of 23 PageID #: 1315




   2020) (injunction of state court proceeding is warranted where there is “clear evidence

   that the [p]laintiff fraudulently filed the state court action to circumvent the federal

   court's removal jurisdiction.”). As such, Section 1446(d) provides an additional basis

   for the Court to enjoin all of Guillory’s claims against the DEQ in the Declaratory

   Judgment Action.

         Ultimately, a Rule 54(b) certification of the DEQ’s dismissal as well as an

   injunction of the Declaratory Judgment Action best serves the interests of all parties

   to this litigation. By virtue of the Rule 54(b) partial final judgment, Plaintiffs will

   have the opportunity to appeal the Court’s dismissal of the DEQ in the Nov. 18th

   Order. Should the Fifth Circuit disagree with the Court’s dismissal of the DEQ, the

   Lawsuit may necessarily be remanded to the 35th JDC. Nonetheless, a defendant’s

   right to removal must likewise be protected, and the Court’s granting of Halliburton’s

   Motions will safeguard Defendants’ right to proceed in federal court. See Smallwood

   v. Illinois Cent. R. Co., 385 F.3d 568, 575 (5th Cir. 2004) (“[T]he Federal courts may

   and should take such action as will defeat attempts to wrongfully deprive parties

   entitled to sue in the Federal courts of the protection of their rights in those

   tribunals.”) (quoting Alabama Great S. Ry. Co. v. Thompson, 200 U.S. 206, 218, 26

   S.Ct. 161, 50 L.Ed. 441 (1906)). The Court encourages Plaintiffs to take advantage of

   the Rule 54(b) certification and appeal the Nov. 18th Order dismissing the DEQ from

   the Lawsuit.

         For the foregoing reasons, the CONSOLIDATED MOTION              FOR   INJUNCTION

   AGAINST STATE COURT PROCEEDINGS AND MOTION TO ENTER PARTIAL FINAL JUDGMENT

   UNDER RULE 54(B) before the Court is GRANTED.

                                             22
Case 1:20-cv-01174-DCJ-JPM Document 130 Filed 08/11/21 Page 23 of 23 PageID #: 1316




                                       CONCLUSION

         Accordingly,

         IT IS ORDERED that Halliburton’s Motion to Enter Partial Final Judgment

   Under Rule 54(b) [Doc. 106] is GRANTED. The dismissal of the DEQ in the Nov. 18th

   Order [Doc. 49] is hereby certified as the Court’s Final Judgment as to all Plaintiffs’

   claims against the Louisiana Department of Environmental Quality.

         IT IS FURTHER ORDERED that Halliburton’s Motion for Injunction Against

   State Court Proceedings [Doc. 106] is GRANTED. Plaintiff Michael Guillory is

   ENJOINED from prosecuting his lawsuit against the Louisiana Department of

   Environment Quality filed on March 22, 2021, in the 19th Judicial District Court for

   the Parish of East Baton Rouge styled, Michael Guillory v. State of Louisiana,

   Through the Department of Environmental Quality, No. C-705981, Section 25.

         THUS, DONE AND SIGNED in Chambers on this 11th day of August 2021.




                                              DAVID C. JOSEPH
                                              UNITED STATES DISTRICT JUDGE




                                             23
